United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, Puerto Rico, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1255
Issued: December 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2013 appellant filed a timely appeal of a December 19, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration as
untimely and failed to show clear evidence of error. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the December 19, 2012 decision. The Board does not have jurisdiction over the merits of the
claim.2
ISSUE
The issue is whether OWCP properly found that appellant had submitted an untimely
application for reconsideration that did not show clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

The last merit decision was an OWCP decision dated December 2, 2011. For final OWCP decisions issued on
or after November 19, 2008, a claimant has 180 days to file an appeal with the Board. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case was previously before the Board. In a decision dated October 17, 2000, the
Board remanded the case for further development with respect to appellant’s permanent
impairment to the left leg.3 In a decision dated July 16, 2004, the Board found that he had
submitted an application for reconsideration that was sufficient to require further merit review of
the claim.4 The history of the case as contained in the Board’s prior decisions is incorporated
herein by reference.
OWCP accepted that appellant sustained injuries in a motor vehicle accident on March 4,
1988 while in the performance of duty. The accepted conditions were left femur fracture, left
knee laceration, left orbit fracture and right wrist fracture.5 Appellant also had an occupational
claim filed on March 8, 2007 accepted for bilateral calcifying tendinitis of the shoulder.
OWCP issued a schedule award for a 25 percent impairment of the left leg on
September 11, 1995, an additional 15 percent on April 22, 1997, an additional 18 percent on
September 25, 1998 and an additional 8 percent on January 25, 2001 (for a total of 66 percent).
As to the right arm, it issued a schedule award for a 30 percent impairment on September 19,
1995 and an additional 5 percent on December 29, 2004.
By decision dated September 14, 2010, OWCP determined that appellant was not entitled
to an additional schedule award for the right arm or either leg. In a decision dated September 15,
2010, it issued a schedule award for an 18 percent permanent impairment to the left arm. The
period of the award was 56.16 weeks from August 29, 2010.
On September 7, 2011 OWCP received a request for reconsideration of the
September 14, 2010 decision. In a July 30, 2011 report, Dr. Eric Javier, a physiatrist, opined that
appellant had a 16 percent impairment based on his right shoulder condition.
By decision dated December 2, 2011, OWCP reviewed the merits of the claim and denied
modification. It found that the evidence did not establish an additional permanent impairment
greater than appellant had previously received.6
On December 6, 2012 OWCP received a request for reconsideration of the December 2,
2011 OWCP decision. The request was dated November 28, 2012. Appellant submitted two
brief notes from Dr. Javier dated November 27, 2012 addressed to another physician requesting
evaluation for shoulder surgery. He also submitted a February 3, 2012 magnetic resonance
3

Docket No. 99-727 (issued October 17, 2000).

4

Docket No. 04-871 (issued July 16, 2004).

5

Subsequent development of the record indicated that additional conditions were accepted: generalized anxiety
disorder, right wrist arthritis, bilateral carpal and cubital tunnel syndromes, cervical radiculopathy, thoracic myositis,
bilateral shoulder bursitis or impingement and lumbar para-radiculopathy.
6

The decision incorrectly stated that the reconsideration request received on September 7, 2011 requested review
of the September 15, 2010 decision. The December 2, 2011 decision does address the medical evidence submitted
with respect to right arm permanent impairment.

2

imaging scan report diagnosing right shoulder mild infraspinatus tendinopathy and findings
suggestive of a superior labral tear from anterior to posterior injury. Appellant resubmitted a
December 23, 2004 report from an OWCP medical adviser with respect to a right arm permanent
impairment.
By decision dated December 19, 2012, OWCP determined that appellant’s application for
reconsideration was untimely. It found that the application for reconsideration did not show
clear evidence of error and therefore was not sufficient to warrant merit review of the claim.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.7 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”8
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.9 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.10 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.11 As one such limitation, 20 C.F.R. § 10.607 provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.12 OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
evidence must be positive, precise and explicit and must manifest on its face that OWCP
committed an error.13
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.14 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.605 (2012).

9

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

10

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
11

5 U.S.C. §§ 8101-8193.

12

20 C.F.R. § 10.607 (2012).

13

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

14

Annie L. Billingsley, 50 ECAB 210 (1998).

3

establish clear evidence of error.15 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.16 A determination of whether the claimant has
established clear evidence of error entails a limited review of how the evidence submitted with
the reconsideration request bears on the evidence previously of record.17
ANALYSIS
When the underlying compensation claim is for a schedule award, an initial question is
whether the claimant has submitted an application for reconsideration or has requested an
increased schedule award. Even if appellant has requested “reconsideration,” if there is new and
relevant evidence with respect to an increased permanent impairment, then a claimant may be
entitled to a merit decision on the issue.18 But when a claimant does not submit any relevant
evidence with respect to an increased schedule award, then OWCP may properly determine that
appellant has filed an application for reconsideration of a schedule award decision.19 In this
case, appellant did not submit any relevant evidence with respect to an increased permanent
impairment. Therefore, the Board finds that OWCP properly considered his submission as an
application for reconsideration.
The last OWCP decision on the merits of the schedule award issue was dated
December 2, 2011. According to 20 C.F.R. § 10.607, the application for reconsideration must be
received by OWCP within one year of December 2, 2011 to be considered timely. The date
received is determined by the document received date in the Integrated Federal Employees’
In this case, the date received in IFECS was
Compensation System (IFECS).20
December 6, 2012. Since this is more than one year after the December 2, 2011 merit decision,
it is an untimely reconsideration request.
As an untimely application for reconsideration, appellant must establish clear evidence of
error by OWCP to require his claim to reopened for merit review. In this case, appellant did not
establish clear evidence of error. He did not present any argument with respect to error by
OWCP. The evidence submitted with the application for reconsideration did not address the
degree of permanent impairment with respect to any scheduled member of the body as of
December 2, 2011. Dr. Javier did not discuss a permanent impairment to the right arm in the
November 27, 2012 notes submitted with the application for reconsideration. The medical
adviser report was from 2004 and does not show error with respect to the December 2, 2011
decision.
15

Jimmy L. Day, 48 ECAB 652 (1997).

16

Id.

17

K.N., Docket No. 13-911 (issued August 21, 2013); J.S., Docket No. 10-385 (issued September 15, 2010).

18

See Linda T. Brown, 51 ECAB 115 (1999).

19

See W.J., Docket No. 12-1746 (issued February 5, 2013).

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011). This
section provides that, for decisions prior to August 29, 2011, the application for reconsideration must be mailed
within one year.

4

As noted above, the clear evidence of error standard requires that the evidence raise a
substantial question as to the correctness of OWCP’s decision and shift the weight in favor of
appellant. Appellant did not meet that standard in this case and OWCP properly denied merit
review.
On appeal, appellant states that Dr. Javier had found a 16 percent impairment to his right
shoulder alone, whereas the previous right arm impairment was based on the wrist. The Board
notes that appellant may, as noted above, claim an increased schedule award based on relevant
evidence. Appellant may pursue the issue of whether there is an additional impairment that is
not duplicative of a previous impairment. The only issue on this appeal was with respect to the
untimely application for reconsideration received by OWCP on December 6, 2012. For the
reasons stated, appellant did not establish clear evidence of error and OWCP properly denied
merit review.
CONCLUSION
The Board finds that appellant’s application for reconsideration was untimely and failed
to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2012 is affirmed.
Issued: December 3, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

